DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 16-21 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ari Pramudji on 01/26/2021.
The application has been amended as follows: Claim 16 is amended to recite:	The method of claim 13, wherein enabling the third control circuit comprises generating, by a third amplification portion, a third drive signal to bias the body diode of the second clamping device, and wherein enabling the second control circuit comprises generating, by the fourth amplification portion, a fourth drive signal to bias the gate terminal of the first clamping device.
Claims 19-21 are cancelled.
Allowable Subject Matter
Claims 1-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-9, 11, and 12 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the first clamping device and the first and second amplification stages are configured to share a deep-n-well. Claims 2-9, 11, and 12 are allowed based on their dependency on claim 1.	Claim 10 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 10, especially wherein the first clamping device and the first and second amplification stages are configured to share a deep-n-well.	Claims 13, 14, and 16-18 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 13, especially wherein a source terminal of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839